Citation Nr: 1226282	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-40 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1948 to May 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently returned to the VA RO in Winston-Salem, North Carolina.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 

This case was previously before the Board in July 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the July 2011 remand, the Board directed that the Veteran be afforded a new VA examination, to specifically include a pulmonary function test (PFT), the report of which should have included both the single breath diffusing capacity for carbon monoxide (DLCO) and the forced vital capacity (FVC) percentages.  

A review of the record shows that the Veteran was afforded a VA examination in September 2011.  A review of the examination report shows that the Veteran was in fact afforded a PFT at that time; however, rather than reporting the specific test results, the examiner reported the impression from the test.  The FVC and the DLCO percentages are not actually of record.  As the rating criteria for the Veteran's lung disability specifically lists the requirements for the next higher evaluations in terms of DLCO and FVC percentages, those numbers are essential to deciding the claim.  Therefore, the September 2011 VA examination report is inadequate for adjudication purposes.  

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the July 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the actual September 2011 VA examination PFT results should be associated with the claims files.  If they are unavailable, the Veteran should be afforded a new VA examination, to include a PFT, to accurately determine the current level of severity of all impairment resulting from the Veteran's lung disability.  

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Attempts should be made to associate the September 2011 VA examination PFT report with the claims files.  The PFT report should be reviewed to ensure that it has all information necessary for rating purposes, to specifically include DLCO and FVC percentages.    

3. If the September 2011 VA examination PFT report is unavailable for review or if the available report does not include the DLCO and FVC percentages, then the Veteran should be afforded another VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected lung disability.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information necessary for rating purposes, to include the DLCO and FVC percentages unless the examiner explains why the DCLO and/or the FVC would not be useful or valid in this case. 

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

